Citation Nr: 0948610	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-13 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension 
(claimed as high blood pressure).

2.  Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1970.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was scheduled to attend a Travel Board hearing in 
November 2009.  As noted in a printout of a Board e-mail 
dated in December 2009, the Veteran's representative at the 
hearing had retired from the organization representing the 
Veteran, and was not yet accredited as a representative in 
his own right by VA's Office of General Counsel.  
Consequently, the Veterans Law Judge before whom the hearing 
was to be held provided the Veteran the option to attend the 
hearing unrepresented, or else to be rescheduled for a Travel 
Board hearing at a later date.  The Veteran chose to be 
rescheduled for a hearing at a later date.

There is nothing in the record to indicate that the requested 
hearing has been rescheduled, or that the Veteran has 
withdrawn his request for a Travel Board hearing.  See 
38 C.F.R. § 20.704(b),(e).  In view of the foregoing, and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

Schedule the Veteran for a Travel Board 
hearing at the RO before a Veterans Law 
Judge of the Board, in accordance with 
the docket number of this case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The appellant need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


